ALLOWANCE

Claims 5-15 and 19-22 are allowed.
	With regards to applicants’ claim 5, the prior art does not teach or suggest a rotary blade comprising, a cylindrical body having a first end face, a second end face opposite the first end face, and an outer circumferential surface that extends from the first end face to the second end face, including a first plurality of notches in the first end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the first plurality of notches includes a first edge, a second edge opposite the first edge, and a respective curved surface having a convex curvature that smoothly transitions
	With regards to applicants’ claim 8, the prior art does not teach or suggest a rotary blade comprising, a cylindrical body having a first end face, a second end face opposite the first end face, and an outer circumferential surface that extends from the first end face to the second end face, a first plurality of notches in the first end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the first plurality of notches includes a respective first plurality of curved surfaces positioned such that a transition from the outer circumferential surface to each of the first plurality of notches is devoid of any sharp edges, and a second plurality of notches in the second end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the second plurality of notches includes a 
	With regards to applicants’ claims 19, the prior art does not teach or suggest a rotary blade, comprising: a cylindrical body having a first end face, a second end face opposite the first end face, and an outer circumferential surface that extends from the first end face to the second end face, a first plurality of notches in the first end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the first plurality of notches includes a respective curved surface having a convex curvature that smoothly transitions into the outer circumferential surface, and a second plurality of notches in the second end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the second plurality of4LEGAL\54759328\1Application No. 16/570,721Reply to Office Action dated August 3, 2021 notches includes a respective curved surface having a convex curvature that smoothly transitions into the outer circumferential surface, wherein each of the curved surfaces has a first radius of curvature at a first location adjacent to the outer circumferential surface and a second radius of curvature at a second location opposite the first location, wherein the first radius of curvature is smaller than the second radius of curvature.
With regards to applicants’ claim 21, the prior art does not teach or suggest a rotary blade comprising, a cylindrical body having a first end face, a second end face opposite the first end face, and an outer circumferential surface that extends from the first end face to the second end face, a first plurality of notches in the first end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the first plurality of notches includes a respective curved surface having a convex curvature that smoothly transitions into the outer circumferential surface, and a second plurality of notches in the second end face that extend radially toward and that intersect the outer circumferential surface, wherein each of the second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/            Primary Examiner, Art Unit 1784